Roby, J.
The assignments are that the court erred in overruling appellant’s demurrer to each paragraph of the complaint and in overruling his motion in arrest of judgment, and the point made is that the complaint did not contain a sufficient description of the real estate, to recover which the suit was brought. The description was as follows: “The premises known as the Bowles’ livery stable, in the city of Evansville, Indiana, being fifty-one feet in front of Third street, on the upper or south side of lot No. 154 of Donation Enlargement of said city of Evansville; also the rear part of lot No. 183 in said Enlargement, and being *335that part of lot No. 183 occupied and used as a stable in connection with the main stables on Third street. ’ ’
To describe a city lot by its number, as shown in the recorded plat, is unobjectionable. The description quoted calls for the south fifty-one feet of lot No. 154. The lot lines may not be exactly with the cardinal points as suggested, but the south side of the 'lot can presumably be distinguished from the north side thereof. This being true, both the demurrers and the motion were properly disposed of.
The following authorities, applied to the description in its entirety, require an affirmance of the judgment: Montgomery v. Hines (1893), 134 Ind. 221; Kelly v. Houts (1903), 30 Ind. App. 474; McFarland v. Stansifer (1905), 36 Ind. App. 486.
Judgment affirmed.